Case: 13-60544      Document: 00512567740         Page: 1    Date Filed: 03/20/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 13-60544                              March 20, 2014
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
BASIL UZOMA ONYIDO,

                                                 Petitioner,

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent.


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A029 891 590


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Basil Uzoma Onyido seeks review of a decision of the Board of
Immigration Appeals (BIA) denying his motion to sua sponte reopen and
reconsider his 1999 deportation. See In re Onyido, 22 I. & N. Dec. 552 (BIA
1999). This was the second such motion Onyido filed in 2013, almost 14 years
after he was deported. The BIA denied the motion as both time-barred and
number-barred, regardless of how it was construed. The BIA also found no


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60544    Document: 00512567740     Page: 2   Date Filed: 03/20/2014


                                 No. 13-60544

exceptional circumstances to justify reopening, and it noted that relief was
barred by Onyido’s deportation. In his petition for review, Onyido challenges
his deportation and the underlying aggravated felony conviction.
      Onyido invoked the BIA’s authority to sua sponte reopen proceedings
under 8 C.F.R. § 1003.2. Section 1003.2(a) affords an Immigration Judge (IJ)
or the BIA “complete discretion” to deny a motion to reopen, and we therefore
have “no legal standard by which to judge” such a decision. Ramos-Bonilla v.
Mukasey, 543 F.3d 216, 220 (5th Cir. 2008). We accordingly lack jurisdiction
to review the BIA’s decision. See id.; Enriquez-Alvarado v. Ashcroft, 371 F.3d
246, 249-50 (5th Cir. 2004) (citing other circuits’ decisions holding the same).
Onyido’s petition for review is DISMISSED. All motions are DENIED.




                                       2